DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE filed 12/16/2020.  Claims 1 and 2 have been amended and no claims added.  Claims 1-6, 8, 10 and 12 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 12/16/2020, with respect to the outstanding rejections under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 112 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with GEORGE MCGUIRE on 08/30/2021.
The application has been amended as follows: 
Line 9 of claim 1, replace “angle in the range between 30° to 60°, the applicator nozzle” with --angle, the applicator nozzle--



Allowable Subject Matter
Claims 1-6, 8, 10 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a dispenser having the combined features of claim 1 including a non-pressurized bottle, a mounting body mounted and an actuating body, wherein the bottle, the mounting body and the actuating body are aligned along a longitudinal axis, and wherein the actuating body is slideably attached to the mounting body along the longitudinal axis, wherein the spray dispenser comprises an applicator nozzle and an actuating section wherein the applicator nozzle has a nozzle axis which is inclined with respect to the longitudinal axis, the applicator nozzle facing away from the actuating section,  the dispenser comprising a metering valve and a spray valve actuated by the actuating body, wherein  a filter or filter matrix and a cannula are provided.  The art of record of Opperman discloses a spray dispenser having a bottle, a mounting body mounted and an actuating body, wherein the bottle, the mounting body and the actuating body are aligned along a longitudinal axis, and wherein the actuating body is slideably attached to the mounting body along the longitudinal axis, wherein the spray dispenser comprises an applicator nozzle and an actuating section wherein the applicator nozzle has a nozzle axis which is inclined with respect to the longitudinal axis, the applicator nozzle facing away from the actuating section.  Opperman does not disclose a non-pressurized bottle, the dispenser comprising a metering valve and a spray valve actuated by the actuating body, wherein a filter or filter matrix and a cannula are provided.  A non-pressurized bottle of a dispenser having a metering valve and spray valve is taught by Garcia, and a filter by Weston as detailed in the Action of 06/16/2020.  However a teaching of a metering valve and spray valve together is absent.  Therefore it would not have been obvious to one of ordinary skill in the art to modify the art of record to result in the instant claimed invention prior to the instant filing date.    Claims 2-6, 8, 10 and 12 depend from claim 1 thus are also allowable.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785


/N.T.H/Examiner, Art Unit 3785